DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/23/21, with respect to the rejection(s) of claim(s) 1-7, 9-18, and 20 under 35 USC 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vansickle et al. (PG Pub. 2014/0358194).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-7, 9-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (PG Pub. 2017/0021172) in view of Vansickle et al. (PG Pub. 2014/0358194).
Regarding Claims 1, 10, and 11, Perez discloses a system for managing use of a stimulation device using a network, the stimulation device configured for delivering neurostimulation to a patient, the system comprising:
one or more sensing devices (see sensors 135) configured to sense one or more signals from the patient (see par. 228), the one or more sensing devices including one or more non-invasive wearable sensing devices (see skin patch 110; par. 411 and Fig. 1A) configured to be worn by the patient (see par. 360); and
a patient assistance device (see companion device 105) configured to be communicatively coupled to the network (see network connection 621) and to assist the patient in use of the stimulation device (see par. 390 and 465), the patient assistance device being a mobile device (see par. 390) including:
a communication circuit configured to receive the sensed one or more signals from the one or more sensing devices (see transceiver 114; par. 391) and to communicate with the stimulation device (see par. 406); The examiner considers that there is necessarily a complementary transceiver within the patient assistance device for communicating with the transceiver of the stimulation device.
a user interface configured to allow for interactions between the patient assistance device and the patient (see par. 523); and
a processing circuit configured to receive patient-specific information including the sensed one or more signals, to analyze the received patient-specific information with neurostimulation algorithm information representative of available therapeutic options for delivering spinal cord stimulation (SCS) (see par. 536) using the stimulation device (see par. 503), to produce one or more recommendations related to use of the stimulation device for treating the patient based on one or more outcomes of the analysis (see par. 502), to transmit the produced one or more recommendations to a plurality of users through the network (see par. 504), and to receive comments from the plurality of users through the network (see par. 510), and to present at least one recommendation of the produced one or more recommendations using the user interface (see par. 511 and 641). Perez also discloses predicting the outcome of the neurostimulation by computational models (see par. 525). Perez does not explicitly disclose that the recommendation indicates whether to place the stimulation in or on the patient. Vansickle discloses a similar spinal stimulator that performs external trial stimulations and then decides if the device should be implanted (see par. 25- 27). It would have been obvious to one of ordinary skill in the art at the time of the invention to communicate the recommendation to the patient along with the other information that is regularly communicated with the patient (see par. 26) to keep the patient informed in case he or she needs to go in for implantation. 
Regarding Claims 2 and 20, Perez discloses the patient assistance device comprises a smartphone (see par. 224).
Regarding Claim 3, Perez discloses wherein the stimulation device comprises an implantable stimulation device, and further comprising a remote control configured to be used by the patient to adjust the implantable stimulation device (see par. 791), wherein the communication circuit of the patient assistance device is configured to allow for one or more of direct communications between the patient assistance device and the remote control or direct communications between the patient assistance device and the implantable stimulation device (see Fig. 46).
Regarding Claim 4, Perez discloses wherein the one or more sensing devices further comprises one or more implantable sensing devices (see par. 791). The examiner considers the EDP device comprises the sensing devices.
Regarding Claims 5 and 13-14, Perez discloses further comprising a plurality of databases and a telecommunication system configured to communicatively couple the patient assistance device to the plurality of databases, the plurality of databases including a patient database containing portions of the patient-specific information (see par. 471) and a neurostimulation algorithm database containing portions of the neurostimulation algorithm information (see par. 472).
Regarding Claim 6, Perez discloses further comprising a plurality of web portals each configured to allow a type of users of a plurality of types of users to participate in the treatment of the patient using the stimulation device (see par. 504).
Regarding Claims 7 and 15-17, Perez discloses wherein the processing circuit of the patient assistance device is further configured to produce at least one recommendation for initial settings of the stimulation device including at least a type of the stimulation device, a stimulation program, and parameters used by the stimulation program, to optimize the settings of the stimulation device for the patient after the neurostimulation is delivered to the patient, and to maintain optimization of the settings of the stimulation device for the patient throughout the use of the stimulation device for the patient (see par. 24 and 26).
Regarding Claim 9, Perez discloses wherein the processing circuit of the patient assistance device is further configured to identify complementary activities and behaviors to be combined with the neurostimulation delivered from the stimulation device to enhance outcome of the neurostimulation, and to recommend the identified activities and behaviors to the patient using the user interface of the patient assistance device (see par. 511).
Regarding Claim 12, Perez discloses further comprising receiving the patient-specific information, including presenting one or more questions to the patient and receiving one or more answers from the patient using the patient assistance device (see par. 322 and 475).
Regarding Claim 18, Perez discloses further comprising teaching the patient on how to adjust the settings of the stimulation device using a touchscreen of the patient assistance device (see par. 501).

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (PG Pub. 2017/0021172) in view of Vansickle et al. (PG Pub. 2014/0358194) as applied to Claims 1-7, 9-18, and 20, and further in view of Tran (PG Pub. 2008/0004904).
Regarding Claim 8 and 19, Perez does not explicitly disclose identifying the user suitable for addressing a detected problem. Tran discloses a similar network wherein the processing circuit of the patient assistance device is further configured to detect a problem (see par. 11) based on the patient-specific information received after the neurostimulation is delivered to the patient and to identify a user of the plurality of users who is suitable for addressing the detected problem based on a type of the detected problem, and to communicate to the identified user about the detected problem through the telecommunication system and a web portal of the plurality of web portals (see par. 419-421). It would have been obvious to one of ordinary skill in the art at the time of the invention to send a detected problem to the appropriate third party because Tran teaches it allows for timely and efficient assistance (see par. 26-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792